DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US2016/0372960) in view of Baarman (US2010/0259217).
Re claim 1, Ritter teaches a system for wirelessly transmitting or receiving electrical energy (see Ritter: [0048-0050], [0079-0080], [0105], Figs. 1-3, 5, 9-10 regarding charging surface having plurality of transmitter coils), the system comprising: 
a first electrically conductive filar (transmitter coil <200/905a>, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other adjacent transmitter coils) with spaced apart first and second filar ends forming a first inductor coil having one or more first turns, wherein the first inductor coil is configured to generate a first inductance at a first frequency, wherein a length of the first inductor coil is larger than a width of the first inductor coil (see Ritter: [0056-0060], [0063-0064], Fig. 2A regarding each of the multiple transmitter inductor coils formed as double loop with a longer dimension, respective wire ends and turns, inherently having an inductance; note that any coil inductance is inherently capable of providing inductance as part of a LC resonance frequency, and that no further structural elements/limitations are required by the claim language); 
a second electrically conductive filar (transmitter coil <200/905c, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other transmitter coils) with spaced apart first and second filar ends forming a second inductor coil having one or more second turns, wherein the second inductor coil is configured to generate a second inductance at a second frequency, wherein a length of the second inductor coil is larger than a width of the second inductor coil (see Ritter: 
a third electrically conductive filar (transmitter coil <200/905b>, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other transmitter coils; see also [0073], [0076], Figs. 3B regarding extending alternating perpendicular coil arrangement to more than two coils) with spaced apart first and second filar ends forming a third inductor coil having one or more third turns, wherein the third inductor coil is configured to generate a third inductance at a third frequency, wherein a length of the third inductor coil is larger than a width of the third inductor coil (see Ritter: [0056-0060], [0063-0064], Fig. 2A regarding each of the multiple transmitter inductor coils formed as double loop with a longer dimension, respective wire ends and turns, inherently having an inductance); 
wherein the first, second, and third inductor coils are arranged so that (i) a single imaginary line bisects the first inductor coil along its width, the second inductor coil along its width, and the third inductor coil along its length (see Ritter: [0063-0064], [0073], [0076], Figs. 3B, 9-10 regarding adjacent coils being arranged perpendicularly to each other, i.e. imaginary line through first-third-second coil would pass through their width/length/width respectively; note also each coil may be different dimensions such that it is also similarly suggested that a middle coil could have different side considered its length as recited); and 
wherein the first, second, and third inductor coils are constructed so that at least one of the respective first, second, or third electrically conductive filars crosses over itself at a 
Although Ritter generally suggests other arrangements where transmitter coils may be arranged in different patterns, or in different planes and overlap to reduce dead-zones (see Ritter: [0105], [0111], [0115-0116], [0118], Figs. 11-12), Ritter does not explicitly disclose an arrangement of three antennas with the recited width/length arrangement and arranged in different planes and overlapping as recited. Baarman, however, teaches that it is known in the art of wireless power transmission systems using plurality of transmitter coils providing transmission coverage over an extended surface to have arrangement where (ii) the first and second inductor coils are co- planar, (iii) the third inductor coil is positioned on a plane above or below the first and second inductor coils, and (iv) the third inductor coil at least partially overlaps both the first and second inductor coils (see Baarman: [0044-0046], [0076], Figs. 3-4, 8 regarding transmitter coils arranged across two staggered layers such that a coil in different layer overlaps two other coils in same layer). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternating perpendicular transmitter coil arrangement of Ritter to incorporate the teachings of 
Re claim 2
Re claim 3, Ritter in view of Baarman teaches the system of claim 1 wherein the first, second, and third frequencies are first, second and third resonant frequencies, respectively, and wherein each of first, second, and third resonant frequencies is in the range of 1 kHz to 1 MHz (the resonant frequencies are only required to be capable of being generated with the inductances as discussed regarding claim 1 above and no further structure/arrangement is otherwise recited such as actual capacitor/tuning to the resonant frequency; a particular resonant frequency such as those in the range is capable of being achieved depending on overall selection of capacitance and inductance values and their arrangement together).
Re claim 4, Ritter in view of Baarman teaches the system of claim 1 wherein the at least one of the respective first, second, or third electrically conductive filars is configured to have a variable filar width (see Ritter: [0056-0057], Fig. 2A regarding each transmitter coil formed of patterned wire, capable of being selected from various widths; note claim does not specify how a filar is meant to be configured/capable of having width able to be varied). 
Re claims 5-6, Ritter in view of Baarman teaches the system of claim 2, wherein the first inductor coil includes a first overlap area that resides within one or more of the first inductor coil loop, the second inductor coil loop, or a combination thereof, wherein the second inductor coil includes a second overlap area that resides within one or more of the third inductor coil loop, the fourth inductor coil loop, or a combination thereof, and wherein the third inductor coil includes a third overlap area that resides within one or more of the fifth inductor coil loop, the sixth inductor coil loop, or a combination thereof; wherein two or more magnetic fields generated by one or more of the first inductor coil loop, the second inductor coil loop, or a combination thereof, within the first overlap area, cancel each other, wherein two or more 
Re claim 7, Ritter in view of Baarman teaches the system of claim 5, wherein the overlap area is configured to adjust the inductance of the inductor coil (see Ritter: [0056-0060], [0063-0064], Fig. 2A regarding design of double loop coil shape/size which inherently affects their inductance; note that adjusting length, enclosed area, width or similar dimensions of a coil inherently changes its inductance and the claim does not specify otherwise how overlap area is capable of adjusting coil inductance). 
Re claim 8, Ritter in view of Baarman teaches the system of claim 1, but does not explicitly discuss the power range the coils are designed to transmit or receive of power at though power would necessarily be at some magnitude. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first, second, and third inductor coils be configured for transmitting or receiving electrical energy having an electrical power in a magnitude that ranges from 100 mW 
Re claim 10, Ritter in view of Baarman teaches the system of claim 1, wherein the first, second, and third inductor coils of the system may be configured within an electronic device (see Ritter: [0048], [0056], Figs. 1, 5, 9-10 regarding transmitter coils arranged in a charging station device surface; note also that any wireless power transmitter/receiver coil is inherently capable of generally being configured to be in some kind of device). 
Re claim 11, Ritter in view of Baarman teaches the system of claim 1, Ritter further teaching it is known and desirable to have wherein the first, second, and third inductor coils are configured with one or more magnetic field shielding materials (see Ritter: [0076], [0089], [0118], Figs. 12 regarding providing ferrite with transmitter coils to concentrate or shield/guide magnetic fields), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings by providing magnetic field shielding material with the coils for well-known purpose of concentrating or guiding/shielding magnetic fields in nearby areas to the coils (see Ritter: [0076], [0089], [0118], Fig. 12). 
Re claims 12-13, Ritter in view of Baarman teaches the system of claim 11, wherein the one or more magnetic field shielding materials increases a quantity of the magnetic field within 
Re claim 14, Ritter in view of Baarman teaches the system of claim 11, wherein the magnetic shielding material comprises ferrite material. Ritter further discusses selection of ferrite material to achieve desired magnetic permeability (see Ritter: [0089]) but does not explicitly disclose the recited values. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the material to be a ferrite material having a coercivity from about 1 Ampere/meter to about 1,000 Ampere/meter or a ferrite material having a coercivity greater than 1,000 Ampere/meter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious to design the system and select particular ferrite material with desired coercivity values depending on strength of magnetic shielding effects desired or acceptable for user's particular application or 
Re claim 15, Ritter in view of Baarman teaches the system of claim 1, wherein the system is configured to provide electrical power, simultaneously, to two or more devices (see Ritter: [0105], [0111], Figs. 1-3, 9-10, regarding transmitter coils charging multiple receivers; note the claim limitation does not actually require particular structure for achieving this capability, and that generally any magnetic field wireless power transmitter coil is understood as generating fields that are capable of being picked up by multiple receivers to an extent due to the inherent nature of generated magnetic fields).
Re claim 16, Ritter in view of Baarman teaches the system of claim 2, wherein the third figure eight configuration is oriented perpendicular to the first and second figure eight configurations (see Ritter: [0063-0064], [0073], [0076], Figs. 3B, 9-10 and discussion of claim 1 above regarding adjacent coils being arranged perpendicularly to each other).
Re claim 17, Ritter in view of Baarman teaches the system of claim 2, wherein the single imaginary line bisects the first inductor coil between the first inductor coil loop and the second inductor coil loop, wherein the single imaginary line bisects the second inductor coil between the third inductor coil loop and the fourth inductor coil loop, and wherein the single imaginary line bisects the third inductor coil across the fifth inductor coil loop and the sixth inductor coil loop (see Ritter: [0063-0064], [0073], [0076], Figs. 3B, 9-10 and discussion of claim 1 above regarding adjacent double loop coils being arranged perpendicularly to each other, resulting in the arrangement as shown and also as would be obvious based on user's desired placement of adjacent coils).

Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are moot in light of new grounds of rejection made in response to the claim amendments.
As discussed above, use of a figure-eight coil together with multiple other coils appears to generally be known in the art, with particular pattern of adjacent coils being perpendicular also being taught by the prior art. In general, arranging the transmitter coils to be in different layers and overlapping would appear obvious to those of ordinary skill for purposes of coverage as taught by the prior art. At present, it would appear the features of the claimed embodiments are all known and obvious in light of the prior art to those of ordinary skill. If Applicant believes particular features of intended embodiment of the invention would not be obvious to those of ordinary skill in light of the prior art, then Applicant should ensure claim language clearly and explicitly recites the intended features and explanation of nonobviousness be provided. Note generally for example, the claims as currently recited do not specify relation between width/length of coils and the imaginary line with the two loops of a figure-eight coil except in later dependents. Applicant may contact the Examiner to further discuss the office action or possible amendments if desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (US2016/0226292) discloses a wireless power transmitter array using multiple figure-8 loops layered and arranged in an array and is also considered highly relevant to the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                           
/HAL KAPLAN/Primary Examiner, Art Unit 2836